Exhibit 10.19
SECOND AMENDMENT TO
CREDIT AGREEMENT
     This Amendment is agreed to as of November 19, 2009, by and among First
Interstate BancSystem, Inc., a Montana corporation (the “Borrower”), Wells Fargo
Bank, National Association, a national banking association, in its capacity as
administrative agent under the Credit Agreement described below (in such
capacity, the “Administrative Agent”), and the other financial institutions
party to the Credit Agreement described below (in such capacity, the “Lenders”).
     The Borrower, the Administrative Agent and the Lenders are parties to a
Credit Agreement dated January 10, 2008 (together with all amendments,
modifications and restatements thereof, the “Credit Agreement”).
     The parties wish to (i) eliminate the revolving line of credit under the
Credit Agreement, (ii) modify certain financial covenants, and (iii) waive
certain defaults under the Credit Agreement.
     ACCORDINGLY, in consideration of the mutual covenants contained in the
Credit Agreement and herein, the parties hereby agree as follows:
     1. Definitions. All terms defined in the Credit Agreement that are not
otherwise defined herein shall have the meanings given them in the Credit
Agreement.
     2. Amendments. The Credit Agreement is hereby amended as follows:
     (a) The following definitions in Section 1.1 of the Credit Agreement are
hereby amended in their entirety to read, respectively, as follows:
     “Adjusted Base Rate” means, at any time, the highest of (a) the Federal
Funds Rate plus 150 basis points (1.50% per annum), (b) the Daily One-Month LIBO
Rate plus 150 basis points (1.50% per annum), and (c) the Base Rate.
     “Level I,” “Level II,” “Level III,” “Level IV” and “Level V” each mean a
Status, as determined in accordance with the definition of Margin.
     “Margin” means, with respect to computation of the applicable interest rate
on Loans, the applicable increment set forth and described in the Pricing Grid,
established as of the last day of each fiscal quarter according to the
then-applicable Status. Any adjustment in the applicable Margin shall become
effective 5 Business Days following receipt by the Administrative Agent of
financial statements relating to the last day of such fiscal quarter pursuant to
Section 5.1. If financial statements necessary to establish the appropriate
Margin hereunder are not received by the Administrative Agent on or prior to the
date required pursuant to Section 5.1, the applicable Margin shall be determined
as if Level V Status were in effect and such Level V Status shall remain in
effect until such time as the required financial statements are so received.
     “Maturity Date” means, (a) with respect to the Revolving Facility, the
Revolving Commitment Termination Date, and (b) with respect to the Term
Facility, December 31, 2010.

 



--------------------------------------------------------------------------------



 



     “Non-Performing Loans” means, with respect to any Person, the sum of
(i) all loans and leases classified as past due 90 days or more and still
accruing interest; (ii) all loans and leases classified as “non-accrual” and no
longer accruing interest; (iii) all loans and leases classified as “restructured
loans and leases” ; and (iv) all other loans and leases classified as
“non-performing” in accordance with applicable governing regulations or internal
practice.
     “Primary Equity Capital” means, with respect to any Person, (i) the Equity
Capital of such Person, plus (ii) such Person’s allowance for loan and lease
losses, minus (iii) such Person’s aggregate goodwill and other intangible assets
disallowed under regulatory capital requirements (as such requirements are in
effect on the date hereof, without regard to any subsequent amendment of the
regulations giving rise to such requirements), plus (iv) the amount of any
deferred tax liability related to the amount of goodwill and other intangible
assets disallowed under regulatory capital requirements and subtracted pursuant
to the preceding clause (iii).
     “Revolving Commitment Termination Date” means November 19, 2009.
     “Status” means the financial condition of the Borrower and its Subsidiaries
expressed as Level I, Level II, Level III, Level IV or Level V, each as
determined in accordance with the definition of “Margin” herein.
     (b) The definition of “Commitment Fee” is hereby deleted from Section 1.1
of the Credit Agreement.
     (c) The following definition is hereby added to Section 1.1 of the Credit
Agreement:
     “Daily One-Month LIBO Rate” means, for any day, a rate equal to the LIBO
Base Rate for a LIBOR Loan with a one-month Interest Period commencing on that
day. For the purposes of this definition, the LIBO Base Rate as of any day shall
be determined using the LIBO Base Rate as otherwise determined by the
Administrative Agent in accordance with the definition of “LIBO Base Rate”
hereunder, except that (a) if the day is a Business Day, such determination
shall be made on such day (rather than two Business Days prior to the
commencement of an Interest Period), and (b) if the day is not a Business Day,
the LIBO Base Rate for such day shall be the rate determined by the
Administrative Agent pursuant to the preceding clause (a) for the most recent
Business Day preceding such day.
     (d) The phrase, “1, 2, 3 or 6 months”, in the definition of “Interest
Period” in Section 1.1 of the Credit Agreement is hereby deleted, and the
phrase, “1, 3 or 6 months”, is substituted therefor.
     (e) Section 2.9 of the Credit Agreement is hereby amended in its entirety
to read as follows:
Section 2.9 Computation of Interest and Fees.
Interest accruing on Floating Rate Loans shall be computed on the basis of the
actual number of days elapsed in a year of 365 or 366 days, as the case may be.

-2-



--------------------------------------------------------------------------------



 



Interest accruing on LIBOR Loans and all other amounts due hereunder shall be
computed on the basis of the actual number of days elapsed in a year of
360 days.
     (f) Paragraph (a) of Section 2.10 of the Credit Agreement is hereby
deleted, and the following is substituted therefor:
(a) [Reserved]
     (g) Section 5.9 of the Credit Agreement is hereby amended in its entirety
to read as follows:
Section 5.9 Total Risk-Based Capital Ratio.
The Borrower will maintain the Total Risk-Based Capital Ratio of the Borrower
and its Subsidiaries (determined on a consolidated basis) at not less than
11.75% as of each Covenant Compliance Date, and will cause each Bank Subsidiary
to maintain its Total Risk-Based Capital Ratio at not less than 10% as of each
Covenant Compliance Date.
     (h) Section 5.12 of the Credit Agreement is hereby amended in its entirety
to read as follows:
Section 5.12 Allowance for Loan and Lease Losses.
The Borrower will maintain its allowance for loan and lease losses, determined
for the Borrower and its Subsidiaries on a consolidated basis, at all times on
or after September 30, 2009 in an amount not less than 60% of Non-Performing
Loans.
     (i) Section 5.13 of the Credit Agreement is hereby amended in its entirety
to read as follows:
Section 5.13 Minimum Return on Assets.
The Borrower will maintain its Return on Assets, determined as of each Covenant
Compliance Date, at not less than the applicable percentage set forth below
opposite the period in which such Covenant Compliance Date occurs:

          Period   Percentage
September 30, 2009 through March 30, 2010
    0.70 %
March 31, 2010 and thereafter
    0.65 %

     (j) Section 5.14 of the Credit Agreement is hereby amended in its entirety
to read as follows:

-3-



--------------------------------------------------------------------------------



 



Section 5.14 Maximum Non-Performing Assets.
The Borrower will maintain its ratio of Non-Performing Assets to Primary Equity
Capital, expressed as a percentage and determined with respect to the Borrower
and its Subsidiaries on a consolidated basis as of each Covenant Compliance
Date, at not greater than the applicable percentage set forth below opposite the
period in which such Covenant Compliance Date occurs:

          Period   Percentage
September 30, 2009 through March 30, 2010
    45.0 %
March 31, 2010 and thereafter
    50.0 %

     (k) Paragraphs (a) and (b) of Section 6.4 of the Credit Agreement are
hereby amended in their entirety to read as follows:
     (a) The Borrower may declare and pay cash dividends to its Shareholders so
long as the aggregate amount of all such cash dividends paid in any period of
four consecutive fiscal quarters of the Borrower does not exceed 37.5% of the
Net Income of the Borrower and its Subsidiaries (determined on a consolidated
basis) during that four-quarter period.
     (b) The Borrower may repurchase or redeem shares of its Capital Stock, so
long as the ratio (expressed as a percentage) of (a) the aggregate amount paid
by the Borrower and its Subsidiaries for all such Capital Stock so repurchased
or redeemed in any period of four consecutive fiscal quarters of the Borrower,
less the amount of any cash proceeds received by the Borrower from the sale of
Capital Stock during such period, to (b) the consolidated book net worth of the
Borrower and its Subsidiaries as of the end of that period, does not exceed the
percentage set forth below opposite the period in which such four-quarter period
ends:

          Period   Percentage
September 30, 2009 through March 30, 2010
    2.75 %
March 31, 2010 and thereafter
    2.25 %

     (l) The phrases, “the Commitment Fees payable to a Lender hereunder,” and
“or the Commitment Fees payable to a Lender hereunder”, in Section 9.2 of the
Credit Agreement are hereby deleted.
     (m) Exhibit B to the Credit Agreement is hereby deleted, and Exhibit A to
this Amendment is substituted therefor.
     (n) Exhibit H to the Credit Agreement is hereby deleted, and Exhibit B to
this Amendment is substituted therefor.
     3. Waiver of Certain Financial Covenant Defaults. As used in this
Section 3, “Specified Defaults” means the breaches described below, and any
Event of Default arising under Section 7.1(c) or 7.1(d) of the Credit Agreement
on account of any such breach:
     (a) Section 5.12 of the Credit Agreement (prior to the amendment set forth
above) required that the Borrower maintain its allowance for loan and lease
losses, determined for the

-4-



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries on a consolidated basis, at not less than 85% of
Non-Performing Loans for the period from June 30, 2009 through September 29,
2009. In fact, the Borrower was in breach of this Section as of June 30, 2009.
     (b) Section 5.13 of the Credit Agreement (prior to the amendment set forth
above) required that the Borrower maintain its Return on Assets, determined as
of each Covenant Compliance Date, at not less than 1.00%. In fact, the Borrower
was in breach of this Section as of June 30, 2009.
     (c) Section 5.14 of the Credit Agreement (prior to the amendment set forth
above) required that the Borrower maintain its ratio of Non-Performing Assets to
Primary Equity Capital, expressed as a percentage and determined on a
consolidated basis as of the end of each calendar quarter, at not less than
17.5% as of March 31, 2009, and not less than 15% as of June 30, 2009. In fact,
the Borrower was in breach of this Section as of March 31, 2009 and June 30,
2009.
     (d) The Borrower has made certain Restricted Payments that, solely because
of the Events of Default described in paragraph (a) through (c) above,
constitute a breach of Section 6.4 of the Credit Agreement. The amount, date,
and nature of each such Restricted Payment are set forth in Exhibit C to this
Amendment.
The Lenders entering into this Amendment hereby waive the Specified Defaults.
This waiver shall be effective only in this specific instance and for the
specific purpose for which it is given, and this waiver shall not entitle the
Borrower to any other or further waiver in any similar or other circumstances.
     4. Release. The Borrower, for itself and on behalf of each of its
Subsidiaries, hereby absolutely and unconditionally releases and forever
discharges the Administrative Agent and the Lenders, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers and employees of any of
the foregoing, from any and all claims, demands or causes of action of any kind,
nature or description arising out of or in any way related to the transactions
evidenced or contemplated by the Loan Documents, whether arising in law or
equity or upon contract or tort or under any state or federal law or otherwise,
which the Borrower or any of its Subsidiaries has had, now has or has made claim
to have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Amendment, whether such claims, demands and causes of action
are matured or unmatured or known or unknown.
     5. Waiver and Amendment Fee. On the date hereof, the Borrower shall pay the
Administrative Agent, for the ratable benefit of each Lender that has executed
and delivered this Amendment prior to 10:00 a.m. (Central time) on the date
hereof (each, a “Consenting Lender”), a waiver and amendment fee in an amount
equal to 0.40% of each Consenting Lender’s Term Credit Exposure as of the date
hereof. Such fee shall be deemed fully earned by the Consenting Lenders on the
date hereof by their entering into this Amendment, whether or not the conditions
set forth in Section 8 of this Amendment are satisfied.
     6. Margin. Notwithstanding any other provision of the Credit Agreement or
this Amendment, for the period commencing on the date hereof and continuing to
the date the Administrative Agent receives the financial statements and related
officer’s certificates specified in Section 5.1(b) of the Credit Agreement
demonstrating the financial performance of the Borrower and its Subsidiaries for
the fiscal quarter ending December 31, 2009, the applicable Margins shall be
determined as if Level III Status were in effect.

-5-



--------------------------------------------------------------------------------



 



     7. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Amendment and to perform all of its
obligations under this Amendment and the Credit Agreement as amended hereby.
This Amendment has been duly and validly executed and delivered to the
Administrative Agent by the Borrower, and this Amendment and the Credit
Agreement as amended hereby constitute the Borrower’s legal, valid and binding
obligations enforceable in accordance with their terms.
     (b) The execution, delivery and performance by the Borrower of this
Amendment, and the performance of all of the Borrower’s obligations under the
Credit Agreement as amended hereby, have been duly authorized by all necessary
corporate or partnership action and do not and will not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate the
Organizational Documents of the Borrower or any Subsidiary, or any provision of
any law, rule, regulation or order presently in effect having applicability to
the Borrower or any Subsidiary, or (iii) result in a breach of or constitute a
default under any indenture or agreement to which the Borrower or any Subsidiary
is a party or by which the Borrower or any Subsidiary or any properties of the
Borrower or any Subsidiary may be bound or affected.
     (c) All of the representations and warranties contained in Article IV of
the Credit Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date, and except that i_TECH Corporation,
which is set forth in Schedule 4.4 to the Credit Agreement as a Subsidiary of
the Borrower, is no longer a Subsidiary of the Borrower.
     8. Conditions. The amendments set forth in Section 2 and the waiver set
forth in Section 3 shall be effective only if the Administrative Agent has
received (or waived the receipt of), on or before the date hereof (or such later
date as the Administrative Agent may agree to in writing), each of the
following, each in form and substance satisfactory to the Administrative Agent:
     (a) This Amendment, duly executed by the Borrower and the Required Lenders.
     (b) The fee set forth in Section 5 of this Amendment.
     (c) The Commitment Fee (as defined prior to the amendment set forth above)
payable for the period from September 1, 2009 through the effective date hereof.
     (d) A certificate of the secretary or other appropriate officer of the
Borrower (i) certifying that the execution, delivery and performance of this
Amendment, and the performance of the Credit Agreement as amended hereby, have
been duly approved by all necessary action of the board of directors of the
Borrower, and attaching true and correct copies of the applicable resolutions
granting such approval, (ii) certifying that there have been no amendments to or
restatements of the Organizational Documents of the Borrower as furnished to the
Administrative Agent in connection with the execution and delivery of the Credit
Agreement, other than those that may be attached to the certificate, and (iii)
certifying the names of the officers of the Borrower that are authorized to sign
this Amendment, together with the true signatures of such officers.
     (e) A signed copy of an opinion of counsel for the Borrower, addressed to
the Administrative Agent and the Lenders, confirming the matters set forth in
Section 7 of this

-6-



--------------------------------------------------------------------------------



 



Amendment (other than paragraph (c) thereof), and such other matters as the
Administrative Agent or any Lender may require.
     9. Effective Date. Notwithstanding the date of this Agreement, upon
satisfaction of the conditions set forth in Section 8, the amendments to
Sections 5.9, 5.12, 5.13 and 5.14 of the Credit Agreement set forth in
paragraphs (g), (h), (i) and (j) of Section 2, and the amendments to the
definitions of “Non-Performing Loans” and “Primary Equity Capital” in paragraph
(a) of Section 2, shall be deemed to have become effective as of September 30,
2009.
     10. Miscellaneous. The Borrower shall pay all costs and expenses of the
Administrative Agent, including attorneys’ fees, incurred in connection with the
drafting and preparation of this Amendment and any related documents. Except as
amended by this Amendment, all of the terms and conditions of the Credit
Agreement shall remain in full force and effect. This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts of this
Amendment, taken together, shall constitute but one and the same instrument.
This Amendment shall be governed by the substantive law of the State of
Minnesota.
Signature pages follow

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first above written.

            FIRST INTERSTATE BANCSYSTEM, INC.
      By:   /s/ TERRILL R. MOORE         Name:   Terrill R. Moore       
Title:   Executive Vice President and Chief
Financial Officer     

Signature page to Second Amendment to First Interstate BancSystem, Inc. Credit
Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Administrative Agent and Lender
      By:   /s/ CYNTHIA M. SPAGNOLA         Name:   Cynthia M. Spagnola       
Title:   VP     

Signature page to Second Amendment to First Interstate BancSystem, Inc. Credit
Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK, NATIONAL ASSOCIATION
      By:   /s/ MORGAN C. FARMER         Name:   Morgan C. Farmer       
Title:   Vice President     

Signature page to Second Amendment to First Interstate BancSystem, Inc. Credit
Agreement

 



--------------------------------------------------------------------------------



 



            FIRST TENNESSEE BANK, NATIONAL
ASSOCIATION
      By:   /s/ WADE RHEA         Name:   Wade Rhea        Title:   Vice
President     

Signature page to Second Amendment to First Interstate BancSystem, Inc. Credit
Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION
      By:   /s/ TIM FRANZEN         Name:   Tim Franzen        Title:   VP     

Signature page to Second Amendment to First Interstate BancSystem, Inc. Credit
Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
(Exhibit B to the Credit Agreement)
Pricing Grid

                      LIBO Rate   Floating Rate Level   Summary Criteria (Ratio
of Non-Performing Assets to Primary Equity Capital)   Margin   Margin I  
< 20%
  2.50%   1.00% II  
≥ 20% < 25%
  3.00%   1.50% III  
≥ 25% < 35%
  3.50%   2.00% IV  
≥ 35% < 45%
  3.75%   2.25% V  
≥ 45%
  4.00%   2.50%

     “Level I Status” exists if, as of the date of determination, the Ratio of
Non-Performing Assets of the Borrower and its Subsidiaries to Primary Equity
Capital of the Borrower and its Subsidiaries is less than 20%.
     “Level II Status” exists if, as of the date of determination, the Ratio of
Non-Performing Assets of the Borrower and its Subsidiaries to Primary Equity
Capital of the Borrower and its Subsidiaries is 20% or greater, but less than
25%.
     “Level III Status” exists if, as of the date of determination, the Ratio of
Non-Performing Assets of the Borrower and its Subsidiaries to Primary Equity
Capital of the Borrower and its Subsidiaries is 25% or greater, but less than
35%.
     “Level IV Status” exists if, as of the date of determination, the Ratio of
Non-Performing Assets of the Borrower and its Subsidiaries to Primary Equity
Capital of the Borrower and its Subsidiaries is 35% or greater, but less than
45%.
     “Level V Status” exists if, as of the date of determination, the Ratio of
Non-Performing Assets of the Borrower and its Subsidiaries to Primary Equity
Capital of the Borrower and its Subsidiaries is 45% or greater.

A-1



--------------------------------------------------------------------------------



 



Exhibit B
(Exhibit H to the Credit Agreement)
Certificate of Officer as to Financial Statements
____________, ___
TO: Wells Fargo Bank, National Association, as Administrative Agent
       MAC C7301-02E
       2nd Floor
       1740 Broadway
       Denver, CO 80274-0001
       Attention: Cynthia M Spagnola
RE: Financial Statements — First Interstate BancSystem, Inc. (the “Borrower”)
          We refer to that certain Credit Agreement dated January 10, 2008 (as
amended, supplemented or otherwise modified to date, the “Credit Agreement”)
among First Interstate BancSystem, Inc., certain Lenders from time to time party
thereto (the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent for the Lenders. Capitalized terms used herein but not
otherwise defined shall have the same meanings assigned to them in the Credit
Agreement.
          I hereby certify on behalf of the Borrower as follows:

  1.   We are the duly qualified and acting chief financial officer and
_________of the Borrower. We are familiar with the financial statements and
financial affairs of the Borrower and its Subsidiaries and are authorized to
execute this Certificate on behalf of the Borrower.     2.   Pursuant to
Section 5.1 of the Credit Agreement, attached are the required [audited
financial statements of the Borrower and its Subsidiaries prepared by
_______________as of and for the fiscal year ended _________ ___,
20___/unaudited financial statements of the Borrower and its Subsidiaries as of
and for the fiscal quarter ended _________, ___]1 (the “Applicable Covenant
Computation Date”). Such financial statements have been prepared in accordance
with GAAP, fairly present the financial condition of the Borrower and its
Subsidiaries as of such date and the results of the operations of the Borrower
and its Subsidiaries for the period then ended, prepared on a consolidated
basis, [subject to year-end adjustments and footnotes,]2 and conform to the
applicable requirements of Section 5.1 of the Credit Agreement.     3.   The
Borrower has obtained no knowledge of any Default or Event of Default, except as
specifically stated on an attachment hereto (if any).

 

1   Include appropriate alternative text.   2   Include bracketed text with
respect to unaudited interim statements.

B-1



--------------------------------------------------------------------------------



 



  4.   The computations attached hereto in Annex I set forth the Borrower’s
compliance or non-compliance with the requirements set forth in the Financial
Covenants as of the Applicable Covenant Computation Date. Such computations have
been prepared from, and on a basis consistent with, the financial statements
attached hereto.     5.   As of the Applicable Covenant Computation Date, the
ratio of Non-Performing Assets of the Borrower and its Subsidiaries to Primary
Equity Capital of the Borrower and its Subsidiaries was ___%, and the Status of
the Borrower was accordingly Level ___.

              FIRST INTERSTATE BANCSYSTEM, INC.
      By:           Name:  
 
      Title:  
 
 

B-2



--------------------------------------------------------------------------------



 



         

Annex I to
Exhibit H [to the Credit Agreement]
Financial Covenant Calculations

                  Section   Covenant   Tested Person(s)   Actual   Required
5.8
  Double Leverage Ratio   Borrower   ____________   ≤ 1.25:1
5.9
  Total Risk-Based Capital Ratio   Borrower and Subsidiaries (consolidated)  
____________   ≥ 11.75%
 
      FIB   ____________   ≥ 10%
5.10
  Tier 1 Risk-Based Capital Ratio   Borrower and Subsidiaries (consolidated)  
____________   ≥ 6%
 
      FIB   ____________   ≥ 6%
5.11
  Tier 1 Leverage Ratio   Borrower and Subsidiaries (consolidated)  
____________   ≥ 5%
 
      FIB   ____________   ≥ 5%
5.12
  Allowance for Loan and Lease Losses (as percentage of Non-Performing Loans)  
Borrower and Subsidiaries (consolidated)   ____________   ≥ 60%
5.13
  Return on Assets   Borrower and Subsidiaries(consolidated)   ____________   On
or before
3/30/10:
≥ 0.70%
Thereafter:
≥ 0.65%
5.14
  Non-Performing Assets to Equity Capital   Borrower and
Subsidiaries(consolidated)   ____________   On or before
3/30/10:
≤ 45%
Thereafter:
≤ 50%

B-3



--------------------------------------------------------------------------------



 



Exhibit C
Restricted Payments

         
First Quarter Common Dividend (paid 4/07/2009)
  $ 3,522,836.25  
Second Quarter Common Dividend (paid 7/07/2009)
  $ 3,513,986.10  
First Quarter Preferred Dividend (paid 03/31/2009)
  $ 834,375.00  
Second Quarter Preferred Dividend (paid 06/30/2009)
  $ 853,125.00  
 
       
Fourth Quarter 2008 Common Stock Redemptions (paid 4/03/09 to 4/14/09)
  $ 1,075,333.00  
First Quarter Common Stock Redemptions (paid from 6/03/09 to 06/18/09)
  $ 625,677.00  
Second Quarter Common Stock Redemptions (paid from 9/01/09 to 09/09/09)
  $ 2,212,320.00  
 
       
Trust Preferred Payments (paid 4/01/09)
  $ 515,520.14  
Trust Preferred Payments (paid 6/12/09)
  $ 623,957.00  
Trust Preferred Payments (paid 7/01/09)
  $ 505,094.14  
Trust Preferred Payments (paid 9/14/09)
  $ 625,200.00  
 
       
First Interstate Bank Dividends Paid to Parent Company:
       
First Quarter Dividend (paid 4/01/09)
  $ 7,500,000.00  
Second Quarter Dividend (paid 7/01/09)
  $ 10,000,000.00  
 
       
First Western Bank Sturgis Dividends Paid to Parent Company:
       
First Quarter Dividend (paid 4/01/09)
  $ 750,000.00  
Second Quarter Dividend (paid 7/01/09)
  $ 750,000.00  

C-1